DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 3, the reference character “30” has been erroneously used to designate the pivot connection, see annotated fig. 3, below.

    PNG
    media_image1.png
    386
    690
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim(s) 1-24 is/are objected to because of the following informalities:  
In claim 1, line 4, the recitation “the upstream basin liquid level” should read –[[the]]an upstream basin liquid level--.
In claim 1, line 5, the recitation “comprising” should read –the liquid level control system comprising--.
In claims 2-17, line 1, all recitations of “The system” should read –The liquid level control system--.
In claim 4, line 6, the recitation “the movement” should read –[[the]]a movement--.
In claim 12, all recitations of “the bucket” should read –the suspended bucket or container
In claim 12, line 6, the recitation “the weight” should read –[[the]]a weight--.
In claim 15, all recitations of “the bucket” should read –the suspended bucket or container--.
In claim 15, line 6, the recitation “the weight” should read –[[the]]a weight--.
In claim 18, line 4, the recitation “the upstream basin liquid level” should read –[[the]]an upstream basin liquid level--.
In claim 18, line 5, the recitation “comprising” should read –the liquid level control system comprising--.
In claims 19-23, line 1, all recitations of “The system” should read –The liquid level control system--.
In claim 20-23, all recitations of “the flushing bucket” should read –the tiltable flushing bucket--.
In claim 20, line 7, the recitation “the normal position” should read –the normal upright position--.
In claim 20, line 8, the recitation “the bucket” should read –the tiltable flushing bucket--.
In claim 22, line 4, the recitation “the size” should read –[[the]]a size--.
In claim 23, line 2, the recitation “the bucket” should read –the tiltable flushing bucket--.
In claim 24, line 3, the recitation “comprising” should read –the liquid level control system 
In claim 24, all recitations of “the bucket” should read –the suspended bucket or container--.
In claim 24, line 18, the recitation “the weight” should read –[[the]]a weight--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“headloss device” in claim 1, line 6, and claim 18, line 6;
“actuator device” in claim 1, line 8, claim 18, line 8, and claim 24, line 6; and
“midstream headloss device” in claims 12 and 15, lines 9-10, and claim 13, lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the headloss device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the midstream headloss device" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the midstream headloss device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the midstream headloss device" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the headloss device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the basin level” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11, 14, 16, 17, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Allowable Subject Matter
Claim(s) 1-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-17, the closest prior art does not disclose or render obvious the liquid level control system to control liquid level in a basin without electrical components, wherein a midstream headloss inducing device creates a non-linear relationship between the upstream basin liquid level to be controlled and a lesser downstream liquid level, comprising: 
a gate at an exit of the headloss device, with closure means urging the gate toward closure, 
an actuator device responsive to an increase in liquid level in the basin above a design level, connected to the gate to urge the gate open, overcoming the closure means, when the liquid level in the basin is above design level, and 
means associated with the actuator device for controlling timing and speed of opening and closing movements of the gate and for reaching a point of equilibrium of gate opening and closing forces while liquid flows out of the basin through the headloss device and through the gate, for smooth transitions of flow out of the gate, 
whereby liquid level changes in the basin are minimized, without sudden surges out the gate and without sudden closures of the gate.
Regarding claims 18-23, the closest prior art does not disclose or render obvious the liquid level control system to control liquid level in a basin without electrical components, wherein a midstream headloss inducing device creates a non-linear relationship between the upstream basin liquid level to be controlled and a lesser downstream liquid level, comprising: 
a gate at an exit of the headloss device, with closure means urging the gate toward closure, 
an actuator device responsive to an increase in liquid level in the basin above a design level, connected to the gate to urge the gate open, overcoming the closure means, when the liquid level in the basin is above design level, and 
control means associated with the actuator device for controlling timing and speed of opening and closing movements of the gate for liquid flowing out of the basin through the headloss device and through the gate.
Regarding claim 24, the closest prior art does not disclose or render obvious the liquid level control system to control liquid level in a basin through which liquid in a flow path enters and exits the basin, comprising: 
a gate in the flow path, with positions between open and closed, 
an actuator device responsive to an increase in liquid level in the basin above a design level, connected to the gate to change gate positions when the liquid level in the basin is above design level, and 
means associated with the actuator device for controlling timing and speed of closing and opening movements of gate positions and for reaching a point of equilibrium of gate opening and closing forces, for smooth transitions of flow through the gate, the actuator device including a suspended bucket or container which receives an overflow of basin liquid when basin liquid is above design level, the bucket having an opening for outflow of liquid from the bucket, so that inflow to the bucket greater than outflow from the bucket will increase the weight of the bucket, the bucket being connected mechanically to the gate to control the position of the gate, whereby high inflows of liquid to the bucket tend to move the gate in a direction to reverse an increase in liquid level, by changing the gate position in one direction, until the inflow to the bucket is less than outflow from the bucket, at which point the weight of the bucket decreases to change the gate position in an opposite direction, 
whereby liquid level changes in the basin are minimized, without sudden surges through the gate and without sudden closures of the gate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US358677 discloses an intermittent valve, having a float actuator with a roller counterweight.  US1109149 discloses a float actuated valve, which maintains relatively consistent discharge flowrate in the presence of varying liquid head pressure in a basin.  US2006/0032544 discloses a flap valve, which is actuated by a float.  US4994179 discloses a waste water treatment system having a perforated conduit, which receives clarified water, the clarified water discharging through a discharge conduit.  US6719491 discloses a flap valve having an adjusting counterweight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAILEY K. DO/Primary Examiner, Art Unit 3753